Title: To George Washington from Ségur, 24 August 1789
From: Ségur, Louis-Philippe, comte de
To: Washington, George

 

Sir,
St Petersburg [Russia] 24th August 1789.

I take the advantage of the departure of Mr Paul Jones to bring myself to the recollection of your Excellency, and to congratulate you upon the ratification of the new Constitution by the United States and electing you their President—They will not be deceived in their experience—Your wisdom will mantain the splendor of that liberty which your courage established. I earnestly wish that circumstances may one day put it in my power to go & see the prosperity of a Country for which I feel myself happy to have fought—and the glory of a celebrated General under whom I regret that I had not longer served. I have charged Mr Paul Jones to repeat to you often how much I am devoted to you—and I eagerly sieze the opportunity which offers to renew the assurance of the sentiments of veneration with which I have the honor to be Sir, Your Excellency’s most Hbe & Obedt St
